—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered October 16, 1991, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that he should have been permitted to withdraw his plea of guilty. The decision to permit the withdrawal of a plea of guilty rests within the sound discretion of the court (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610). The defendant’s unsupported, conclusory allegation of innocence at sentencing did not warrant the vacatur of his plea (see, People v Chestnut, 188 AD2d 480; People v Dickerson, supra; People v Bourdonnay, 160 AD2d 1014). Accordingly, it was not an improvident exercise of the court’s discretion to deny the defendant’s motion to withdraw his plea without holding a hearing (see, People v Chestnut, supra; People v Dickerson, supra). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.